UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):November 7, 2012 CRIMSON EXPLORATION INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-12108 (Commission File Number) 20-3037840 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 7, 2012, Crimson Exploration Inc. issued a press release announcing financial results for the third quarter ended September 30, 2012.The press release is included in this report as Exhibit 99.1. As provided in General Instruction B.2. of Form 8-K, the information furnished pursuant to Item 2.02in this report on Form 8-K(including the press release attached as Exhibit 99.1 incorporated by reference in thisreport) shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated November 7, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CRIMSON EXPLORATION INC. Date: November 7, 2012 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer 3 Exhibit Index Exhibit Number Description Press Release dated November 7, 2012 4 Exhibit 99.1 Crimson Exploration Announces Third Quarter 2012 Financial Results HOUSTON, November 7, 2012 (BUSINESS WIRE) Crimson Exploration Inc. (NasdaqGM:CXPO) today announced financial results for the third quarter and first nine months of 2012 and provides operational update. Highlights · Revenue of $30.8million and adjusted EBITDAX of $21.6million for the quarter · Increased total liquids production to 3,255 barrels per day, a 49% volume increase over the prior year quarter · Achieved crude oil and natural gas liquids production ratio of 50.4% for the quarter Management Commentary Allan D. Keel, President and Chief Executive Officer, commented, “Our focus on targeting oil and liquid-rich assets in the Woodbine formation in Madison and Grimes Counties, Texas and the Eagle Ford Shale formation in South Texas yielded exceptional operating results during the third quarter of 2012. During the quarter, the Company increased crude oil and natural gas liquids production 49% over the prior year quarter and achieved a crude oil and natural gas liquids production ratio above 50 percent for the first time in Company history. Our strategy for 2013 will be to continue to concentrate on the development of these areas where we have a multi-year inventory of high quality targets.” Summary Financial Results The Company reported a net loss of $3.8million, or ($0.09)per basic share, for the third quarter of 2012 compared to net income of $0.5million, or $0.01 per basic share, for the third quarter of 2011. Special non-cash items impacting the third quarter of 2012 were an unrealized pre-tax charge of $4.6 million related to the mark-to-market valuation requirement on our commodity price hedges and a $0.9million leasehold impairment charge. In the third quarter of 2011, we recognized a $2.3 million lease operating expense credit for accrual estimates, an unrealized pre-tax gain of $4.2million related to the mark-to-market valuation requirement on commodity price hedges and a $4.8 million leasehold impairment charge.Exclusive of these special cash and non-cash items, the net loss for the third quarter of 2012 would have been $0.3million, compared to a net loss of $0.6million in 2011.Adjusted EBITDAX, as defined below, was $21.6million in the third quarter of 2012 compared to Adjusted EBITDAX for the prior year quarter of $22.4 million. Revenues for the third quarter of 2012 were $30.8million compared to revenues of $28.9million in the third quarter of 2011. Revenue for the quarter increased as a result of our shift to oil and liquids-rich weighted projects over the last twelve months. Partially offsetting the benefits of this increased oil revenue were a decline in natural gas production and lower realized natural gas and natural gas liquids prices. Production for the third quarter of 2012 was approximately 3.6Bcfe, or 38,759Mcfe per day, compared to production of 4.2Bcfe, or 45,160Mcfe per day, in the third quarter of 2011, and at the mid-point of management’s guidance of 37,000 – 40,000 Mcfe per day. Though we experienced a decrease in equivalent quarterly production, crude oil and natural gas liquids production was 50.4% of total production for the third quarter of 2012, up from 29% in the third quarter of 2011. This marks the first quarter in which Crimson’s crude oil and natural gas liquids production has exceeded a ratio greater than 50 percent. Since 2011, Crimson has achieved its goal of a balanced production profile by targeting its extensive liquids-rich inventory of projects in the East Texas Woodbine formation and South Texas Eagle Ford Shale. The weighted average field sales price in the third quarter of 2012 (before the effects of realized gains/losses on our commodity price hedges) was $8.13per Mcfe compared to an average field sales price of $6.50for the third quarter of 2011.The weighted average realized sales price in the third quarter of 2012 (including the effects of realized gains/losses on our commodity price hedges) was $8.63per Mcfe compared to a weighted average realized sales price of $6.96per Mcfe for the third quarter of 2011. During the third quarter, realized prices increased period over period due to a more balanced product mix. 5 Direct lease operating expenses for the third quarter of 2012 were $3.3million, or $0.93per Mcfe, compared to $0.9million, or $0.22per Mcfe, in the third quarter of 2011. Lease operating expenses in the third quarter of 2011 reflected a change in accrual estimates which lowered lease operating expenses by $2.3 million. Exclusive of this adjustment, quarter over quarter lease operating expenses would be comparable. Production and ad valorem tax expenses for the third quarter of2012 were $1.8million, or $0.51 per Mcfe, compared to $1.6million, or $0.39 per Mcfe, for the third quarter of2011, a slight increase primarily due to higher revenues in 2012. Depreciation, depletion and amortization (“DD&A”) expense for the third quarter of 2012 was $14.3million, or $4.00per Mcfe, compared to $13.4million, or $3.24 per Mcfe, for the third quarter of 2011. DD&A expense increased period over period due to the higher rate associated with drilling higher cost, and higher-margin crude oil wells, offset in part by lower natural gas production. General and administrative expense in the third quarter of 2012 was $4.7 million, or $1.32per Mcfe, compared to $4.5million, or $1.08per Mcfe, in the third quarter of 2011. General and administrative expenses, exclusive of non-cash stock option expense recognized in each quarter, was $4.1million for the third quarter of 2012 and $4.0 million for third quarter of 2011. Capital expenditures for the third quarter of 2012 were $14.1million, consisting of drilling and completion operations in the Woodbine formation and the successful sidetrack of the Catherine Henderson A-6 well in Liberty County, Texas. Year to date, Crimson has invested approximately $74.4 million in its capital program which is currently forecasted to total approximately $80.0 million for the 2012 year. Borrowing Base & Liquidity On October 30, 2012, Crimson’s borrowing base under its $400 million senior secured revolving credit agreement (the “Senior Credit Agreement”) was reaffirmed by its bank group at $100 million. The next borrowing base redetermination under the Senior Credit Agreement is scheduled for May 1, 2013.As of September30, 2012, Crimson had $71.1million outstanding, with availability of $28.9million, under the Senior Credit Agreement. Hedging Activity In early October, Crimson added the following crude oil and natural gas derivative contracts to its existing hedge position as part of its continued effort to mitigate risks associated with commodity price fluctuations: Crude Oil Volume/Month Price/Unit Brent Jan 2013-Dec 2013 Swap 9,000 Bbls Jan 2014-Dec 2014 Swap 7,500 Bbls Natural Gas Volume/Month Price/Unit Henry Hub Jan 2013-Dec 2014 Collar 42,500 Mmbtu $3.75-$4.60 Jan 2013-Dec 2014 Collar 42,500 Mmbtu $3.50-$5.00 6 Selected Financial and Operating Data The following table reflects certain comparative financial and operating data for the three and nine month periods ended September30,2012 and 2011: Three Months Ended Nine Months Ended September 30, September 30, % % Total Volumes Sold: Crude oil (barrels) Natural gas liquids (barrels) -31 -34 Natural gas (Mcf) -40 -36 Natural gas equivalents (Mcfe) -14 -17 Daily Sales Volumes: Crude oil (barrels) Natural gas liquids (barrels) -31 -34 Natural gas (Mcf) -40 -36 Natural gas equivalents (Mcfe) -14 -17 Average sales prices (before hedging): Oil $ $ 0 $ $ 2 NGLs -41 -24 Gas -33 -40 Mcfe 25 21 Average sales price (after hedging): Oil $ $ 8 $ $ 14 NGLs -40 -23 Gas -29 -33 Mcfe 24 22 Selected Costs ($ per Mcfe): Lease operating expenses $ 44 Production and ad valorem taxes $ $ 31 $ $ -83 Depreciation and depletion expense $ $ 24 $ $ 26 General and administrative expense (cash) $ $ 20 $ $ 31 Interest expense $ $ 24 $ $ 19 Adjusted EBITDAX (1) $ $ -4 $ $ 6 Capital expenditures Property acquisition – proved $
